Citation Nr: 0606064	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  97-29 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Evaluation of recurrent major depression with psychotic 
features, currently rated 50 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from August 1990 to November 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In this decision, 
the RO granted entitlement to service connection for 
recurrent major depression with psychotic features.  This 
disorder was initially evaluated as 10 percent disabling.  
The veteran appealed this evaluation.  By rating decision of 
August 1998, the RO granted an increased evaluation to 50 
percent disabling.  This award was made effective from the 
day after the veteran's separation from active service on 
November 5, 1996.  The veteran continued his appeal.

In January 2001, the Board remanded this case for 
development.  It has now returned for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Board's remand of January 2001, the RO was instructed 
obtain the veteran's treatment records, provide the 
appropriate notification under the VCAA, inform the veteran 
of the criteria evaluating psychiatric disorders effective 
prior to November 7, 1996, and thereafter, adjudicate this 
claim under both the old and new rating criteria.  The AOJ 
issued a VCAA notification letter in March 2002 and has 
obtained the veteran's recent treatment records.  However, 
the AOJ has failed to inform the veteran of the old rating 
criteria for psychiatric disorders and does not appear to 
have adjudicated this claim under those criteria.

The veteran's psychiatric disability is currently evaluated 
under diagnostic criteria at 38 C.F.R. § 4.130.  These 
criteria were changed effective on November 7, 1996.  See 61 
Fed. Reg. 52695 (1996).  The veteran filed his original claim 
for service connection on November 12, 1996.  However, he was 
separated from active service on November 4, 1996, and the 
effective date of service connection for his current 
psychiatric disability is November 5, 1996.  Thus, the rating 
period in question in this case includes a brief period 
during which the old criteria at 38 C.F.R. § 4.130 was in 
effect.  Therefore, the veteran, who does not have an 
appointed representative, should be informed of the old 
rating criteria and a supplemental statement of the case 
(SSOC) should be issued to him that adjudicates this claim 
under that criteria.

According to the U. S. Court of Appeals for Veterans Claims 
(Court) holding in Stegall v. West, 11 Vet. App. 268, 270-71 
(1998), a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand order.  
A remand poses on the Secretary of VA a concomitant duty to 
ensure compliance with the terms of the remand.  The current 
case must be remanded so that the AOJ can complete actions in 
accordance with the Board's remand instructions issued in 
January 2001.

Under the circumstances, this case is remanded to the AOJ for 
the following action:

The AOJ should issue a SSOC that informs 
the veteran of the rating criteria at 
38 C.F.R. § 4.130, Diagnostic Code 9434 
that was effective prior to November 7, 
1996.  The veteran's psychiatric 
disability should be evaluated under both 
the old and new criteria at this 
diagnostic code.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


